United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.A., Appellant
and
DEPARTMENT OF JUSTICE, BUREAU OF
PRISONS, Tucson, AZ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-1265
Issued: December 23, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 16, 2009 appellant filed a timely appeal of a February 10, 2009 schedule award
decision of the Office of Workers’ Compensation Programs finding a two percent permanent
impairment of his right lower extremity. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(e), the
Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has more than a two percent permanent impairment of the
right lower extremity for which he received a schedule award.
FACTUAL HISTORY
On February 21, 2008 appellant, then a 31-year-old correctional officer, was injured
when he felt a pop in his right knee while walking down stairs at work. He stopped work that
day and returned to light duty on March 5, 2008. The Office accepted the claim for internal
derangement of the lateral meniscus of the right knee.

In a March 14, 2008 diagnostic report, Dr. James Collins, a diagnostic radiologist, found
degenerative changes and an anterior horn lateral meniscus tear of appellant’s right knee. In an
April 8, 2008 report, Dr. Rex Cooley, an osteopath specializing in orthopedic surgery, diagnosed
right derangement of the posterior horn of the lateral meniscus. On May 14, 2008 he performed
a right knee subtotal lateral meniscectomy and removed approximately 50 percent of appellant’s
meniscus primarily over the mid body and lateral part of the anterior third. Dr. Cooley
recommended physical therapy. In a November 26, 2008 report, he advised that appellant had
reached a stable and stationary point. Dr. Cooley released appellant from care and advised that
he sustained seven percent impairment for resection of the lateral meniscus and pain in the knee.
Appellant filed a schedule award claim on December 3, 2008. On December 15, 2008
the Office requested an opinion from Dr. Cooley regarding appellant’s permanent impairment
according to the American Medical Association, Guides to the Evaluation of Permanent
Impairment (A.M.A., Guides). In a January 12, 2009 response, Dr. Cooley indicated that
appellant’s loss of function was due to pain. He determined that appellant lacked eight degrees
flexion that amounted to zero percent impairment. Dr. Cooley determined that a total lateral
meniscectomy amounted to nine percent impairment. He also found that appellant had mild to
moderate lateral knee pain and difficulty with gait and standing which amounted to one percent
impairment. Dr. Cooley noted appellant’s range of motion consisted of 135 degrees flexion, 0
degrees extension and no ankylosis. He also noted no varus or valgus deformity of the knee.
Dr. Cooley determined that appellant had 10 percent loss of lower extremity length. He further
determined 100 percent loss of shock absorption from the meniscectomy and also indicated that
appellant had a “complete” lateral meniscectomy. Dr. Cooley advised that appellant reached
maximum medical improvement on November 26, 2008.
In a January 15, 2009 report, Dr. Cooley reviewed the A.M.A., Guides and determined
that, due to a complete total lateral meniscectomy, appellant had nine percent permanent
impairment. He further determined that appellant’s continued lack of strength in his quadriceps
and hamstrings qualified him for another one percent permanent impairment. Dr. Cooley found
normal range of motion and continued constant aching rated 3 on a pain scale of 1 to 10. He
opined that appellant had a total of 10 percent permanent impairment of the right lower extremity
secondary to a total meniscectomy, continued discomfort and pain the right knee with loss of
strength.1
On January 20, 2009 an Office medical adviser reviewed Dr. Cooley’s reports. Although
Dr. Cooley indicated nine percent impairment for a total lateral meniscectomy, a review of the
operative report indicated that appellant underwent a partial meniscectomy with removal of 50
percent of the meniscus. The medical adviser determined that appellant had two percent
impairment of the right lower extremity for undergoing a partial lateral meniscectomy, citing
Table 17-33 on page 546 of the A.M.A., Guides. He also noted that the A.M.A., Guides do not
allow for impairment for muscle weakness to be combined with impairment for arthroscopic
partial lateral meniscectomy as this was considered redundant and duplicative, citing Table 17-2
1

A January 9, 2009 report from Dr. Cooley reiterated that appellant had a seven percent impairment due to
resection of the lateral meniscus and pain in the knee. However, he retracted this finding in his January 15, 2009
report.

2

on page 526. The medical adviser concluded that the date of maximum medical improvement
was November 26, 2008.
In a February 10, 2009 decision, the Office granted appellant a schedule award for two
percent permanent impairment of the right lower extremity. It paid compensation for 5.76 weeks
from November 26, 2008 to January 5, 2009.
LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act2 and its
implementing regulations set forth the number of weeks of compensation payable to employees
sustaining permanent impairment from loss or loss of use, of scheduled members or functions of
the body. The Act, however, does not specify the manner in which the percentage loss of a
member shall be determined. The method used in making such determination is a matter which
rests in the sound discretion of the Office. For consistent results and to ensure equal justice, the
Board has authorized the use of a single set of tables so that there may be uniform standards
applicable to all claimants. The A.M.A., Guides has been adopted by the Office for evaluating
schedule losses and the Board has concurred in such adoption.3
ANALYSIS
The Office accepted that appellant sustained internal derangement of the lateral meniscus
of the right knee. Appellant subsequently received a schedule award for a two percent
permanent impairment of the right lower extremity based on the evaluation of an Office medical
adviser upon reviewing reports from Dr. Cooley. The Board finds that the Office medical
adviser properly determined appellant’s impairment rating.
Appellant submitted reports from Dr. Cooley regarding the degree of impairment to his
right lower extremity. On January 12, 2009 Dr. Cooley advised that appellant had nine percent
impairment for a total lateral meniscectomy, and one percent impairment for knee pain and
difficulty with gait. This report also contained values for appellant’s range of motion, including
135 degrees flexion and 0 degrees extension which Dr. Cooley indicated were not ratable.4 He
did not explain how he applied these values under the A.M.A., Guides. In a January 15, 2009
report, Dr. Cooley generally referred to the A.M.A., Guides to find that appellant had 9 percent
impairment for total lateral meniscectomy and 1 percent impairment for lack of strength of his
right lower extremity, for a total of 10 percent permanent impairment. Again, however, he did
not address how this rating conformed to the A.M.A., Guides.5 Dr. Cooley improperly based his
impairment rating on a total lateral meniscectomy; however, his May 14, 2008 operative report

2

5 U.S.C. §§ 8101-8193. See 5 U.S.C. § 8107.

3

See 20 C.F.R. § 10.404; R.D., 59 ECAB ___ (Docket No. 07-379, issued October 2, 2007).

4

See A.MA., Guides, 532, Table 17-10 (5th ed. 2001).

5

See Tommy R. Martin, 56 ECAB 273 (2005) (where the Board found that a physician’s impairment calculation
not sufficiently supported by the A.M.A., Guides is of diminished probative value).

3

stated that a partial meniscectomy was performed as it noted that about 50 percent of the
meniscus was removed.
The Office medical adviser reviewed Dr. Cooley’s reports and properly evaluated
appellant’s right knee impairment.6 His rating derived from a review of the medical record,
noted that appellant underwent a partial lateral meniscectomy. The medical adviser explained
that, while Dr. Cooley asserted that appellant should receive impairment based on a total lateral
meniscectomy, his May 14, 2008 operative report indicated that only about one half of the
meniscus was removed. He applied this to Table 17-33 on page 546 of the A.M.A., Guides and
to find two percent impairment for this diagnosis-based estimate for a partial lateral
meniscectomy. This provision of the A.M.A., Guides states that a total medial or lateral
meniscectomy is a seven percent impairment of the leg while a partial medial or lateral
meniscectomy represents two percent impairment of the leg. The medical adviser also explained
that one percent impairment for loss of strength recommended by Dr. Cooley could not be
combined with impairment due to the partial lateral meniscectomy based on Table 17-2 on page
526 of the A.M.A., Guides. The cross-usage chart lists evaluation methods that may be
combined. Dr. Cooley did not note any other basis on which permanent impairment could be
rated.
There is no other medical evidence, consistent with the A.M.A., Guides, establishing that
appellant has greater than two percent impairment of the right knee.
On appeal, appellant contends that he has 10 percent impairment as Dr. Cooley provided
substantial reasoning for his rating. However, as noted, a physician’s impairment rating must
conform to the A.M.A., Guides and cite to specific tables and figures that explain how the
physician derived the impairment calculation.7 Dr. Cooley did not support his impairment rating
under the A.M.A., Guides. Therefore, his opinion is of diminished probative value.
CONCLUSION
The Board finds that appellant has no more than two percent right lower extremity
impairment.

6

J.Q., 59 ECAB ___ (Docket No. 06-2152, issued March 5, 2008) (it is well established that, when the examining
physician does not provide an estimate of impairment conforming to the A.M.A., Guides, the Office may rely on the
impairment rating provided by a medical adviser).
7

See supra notes 3 and 5.

4

ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
decision dated February 10, 2009 is affirmed.
Issued: December 23, 2009
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

